DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Response to Arguments
Applicant's amendments filed on November 9, 2020 did not alleviate all 35 U.S.C. 112 issues and in some cases these amendments introduced new 35 U.S.C. 112 issues, please see below for current rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites:
“imparting a force directly to the first sacrificial material layer with a first forming tool;
incrementally forming the first workpiece to a desired geometry based on a tool path of the first forming tool”
One of ordinary skill in the art would understand that when incrementally forming with a first forming tool occurs, a force is imparted on the workpiece. Therefore, it is not clear if the “incrementally forming” step is imparting an additional force to the preceding step of “imparting a force.” Based on the specification, incrementally forming the workpiece is completed by applying a force, as stated in at least paragraph 0026, i.e. a single method step occurs. Currently, the claim seems to require two separate steps “imparting a force” and then a second imparting of a force by “incrementally forming.” Additionally, this rejection is recurrent in the last four lines of claim 1 when referring to the second workpiece.
Claim 2 recites: “securing a second sacrificial material layer to an opposite surface of the first workpiece before imparting a force directly to the first sacrificial material layer with the first forming tool; and
imparting forces directly to the first and second sacrificial material layers with opposed forming tools comprising the first forming tool and a second forming tool before removing the first sacrificial material layer from the incrementally formed first workpiece.” It is not clear if these are additional “forces” or meant to refer to the forces previously set forth in claim 1.

Claim 5 recites: “further comprising applying a lubricant to an outer surface of the first sacrificial material layer before imparting a force directly to the first sacrificial material layer with the first forming tool.” It is not clear if this is meant to refer to one of the forces imparted in claim 1 previously or is it requiring an additional force.
With regards to claim 11, the limitation “the elastomeric layer” is recited on each of claims 8, 9, and 10.  There is insufficient antecedent basis for “the elastomeric layer.” For purpose of examination, the limitation is understood to be “the elastomeric material”

Allowable Subject Matter
Claims 1-9 and 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA M EKIERT/Primary Examiner, Art Unit 3725